UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEAGUE oF WoMEN voTERs oF THE
UNITED STATES, er al.,

Plaintiffs,

vi

BRIAN D. NEWBY, in his capacity as the
Executive Director of the United States Election
Assistance Commission, and UNITED
STATES ELECTION ASSISTANCE
COMMISSION,

Defendants,
KANSAS SECRETARY OF STATE KRIS
W. KOBACH and PUBLIC INTEREST
LEGAL FOUNDATION,

Defendant-Intervenors.

¢LO`RDER

~J\.¢\./\./\/\/\/'~./\./\.¢\/»/\¢\z\z\/\./\/\./~/

civil case No. 16-236 (RJL)

Cl$'fk, U_S‘ ms

courts forma trier & Bankruptcy

Dlsrrict of {;g;umb,-a

(Jun@§i, 2016) [Dkrs. ##11, 911

For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

ORDERED that plaintiffs’ Motion for a Preliminary injunction [Dkt. #l l] is

DENIED; and it is further

ORDERED that the parties shall confer and submit a proposed scheduling

order(s) to govern the dispositive motions phase of this case no later than July 8, 2016;

and it is further

ORDERED that plaintiffs’ Motion for Status Conference‘ [Dkt. #91] is DENIED

AS MOOT.

so oRDERED. ,1

  

 

RICHARD J. L 0
United States District Judge

‘ Plaintiffs expressed concern in today’s Motion for Status Conference about the timing of this Court’s
decision on their pending Motion for a Preliminary Injunction, Footnote ll in the accompanying opinion
might help them appreciate how their Motion for a Preliminary Injunction, however meritorious, could

not receive this Court’s undivided attention.